Citation Nr: 9916211	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's 
claim of entitlement to service connection a right leg 
disorder.

2. Entitlement to a permanent and total disability evaluation 
for non-service 
connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement to that decision was 
received in March 1996, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
June 1996.


FINDINGS OF FACT

1.  By rating decision in June 1974, entitlement to service 
connection for a right leg 
disorder was denied; the veteran was notified of that 
determination and furnished notice of appellate rights and 
procedures, but he did not file a timely notice of 
disagreement.

2.  By rating decision in April 1990, it was determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for the 
right leg disorder, the veteran was notified of this 
determination and furnished notice of appellate rights and 
procedures, but he did not file a timely notice of 
disagreement.

3.  Evidence received since the April 1990 rating decision is 
not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a right leg disorder.

4.  The veteran's disabilities preclude him from securing and 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The June 1974 and April 1990 rating decisions that denied 
entitlement to service connection for a right leg disorder 
are final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received subsequent to the April 1990 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a right leg disorder 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The requirements for a permanent and total rating for 
pension purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 
5107(b) (West 1991 and Supp. 1995); 38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Leg Disorder

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for a right leg disorder 
was denied by rating decision in June 1974.  The rating 
decision denied the claim, finding that the disorder existed 
prior to service and that there was no aggravation in 
service.  The veteran was notified of that determination, but 
he did not file a notice of disagreement.  The June 1974 
decision thus became final.  38 U.S.C.A. § 7105(c).  The 
veteran subsequently attempted to reopen his right leg 
disability claim.  In an April 1990 rating decision, his 
claim to reopen was denied.  The veteran was notified of this 
decision, but did not file a timely notice of disagreement.  
Accordingly, this decisions also became final.  38 U.S.C.A. 
§ 7105(c).  In October 1995, the RO again denied the 
veteran's claim of entitlement to service connection for a 
right leg disorder, and the present appeal ensued.

Applicable law provides that a claim which is the subject of 
a prior final denial may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  When a veteran seeks to reopen a final decision 
based on new and material evidence, a three-step analysis 
must be applied.  Hodge v. West, 155 F.3d 1356 (Fed Cir. 
1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 C.F.R. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363. 

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, in the present case the Board must 
determine whether new and material evidence has been received 
since the April 1990 rating decision that denied the 
veteran's claim to reopen.

As mentioned above, the veteran was originally denied service 
connection for his right leg disorder in June 1974 upon a 
finding that his disorder preexisted service and that there 
was no evidence of aggravation in service.  The April 1990 
rating decision found no new evidence showing that there had 
been a worsening of the veteran's right leg disorder in 
service.  

The evidence that was of record at the time of the April 1990 
decision included the veteran's service medical records, VA 
treatment records from January and February 1975, VA 
hospitalizations from January 1975, May 1985 and August 
through September 1988, and a statement from the veteran 
dated June 1989.  The service medical records reveal that the 
veteran injured his right leg in a motorcycle accident prior 
to service.  In service, he reported pain in his right tibia 
and had two screws from the two tibia removed in May 1969.  
He was deemed fit for duty after the removal.  The veteran 
was treated for low back and right gluteal pain in January 
and February 1975.  In January 1975, the veteran was admitted 
to a VA hospital for evaluation of this pain and underwent a 
hemilaminectomy and bilateral diskectomy.  He was further 
hospitalized in May 1985 complaining of low back pain.  At 
that point, there were no abnormalities noted in the 
veteran's lower extremities.  In August 1988 the veteran 
reported low back pain that radiated down his right leg.  He 
was noted, upon admission, to have a positive leg raising 
sign on the right side to 15 degrees.  His symptoms were 
managed by medication and he was discharged to outpatient 
care.  In September 1988, he received outpatient treatment 
and was diagnosed with low back pain.  Finally, in the 
veteran's statement, he related that he underwent surgery on 
his right leg while in service and that his period of active 
duty aggravated his disorder.

Evidence of record since the April 1990 decision includes 
private medical records from April 1993 to March 1995, a VA 
examination report from August 1995, and VA outpatient 
reports from February to September 1996.  The private 
treatment records reveal that the veteran sustained a back 
injury while at work in March 1992.  The physician stated 
that the veteran continued to have a permanent disability and 
physical impairment due to the low back injury sustained at 
work.  The doctor notes that the veteran underwent many types 
of physical therapy to rehabilitate his back, but that the 
therapy was ultimately of limited success.  

In August 1995, the veteran underwent several VA 
examinations.  At his spine examination, the veteran reported 
he had back pain with occasional bilateral leg numbness and 
tingling.  He was diagnosed with degenerative joint disease 
throughout the lower lumbar spine that, per the veteran's 
history, sounded like it started in 1975.  At the general 
medical examination, the veteran again reported his history 
of right tibia fracture in 1966 and complained of 
intermittent pain in his right leg.  He was referred for an 
orthopedic examination where he reported that his leg hurt if 
he was on it for more than an hour and a half.  The examiner 
noted no mass or point tenderness or evidence of infection.  
There was no swelling, deformity or other impairment.  The 
knee and ankle were supple with knee extending to 0 degrees, 
flexing to 140 and the ankle dorsiflexing to 40 degrees and 
plantar flexing to 40 degrees.  The physician diagnosed the 
veteran with a well-healed tibia fracture without evidence of 
residual problem.  

The evidence presented subsequent to the April 1990 denial by 
itself or in connected with the evidence previously 
considered is not so significant that it must be considered 
to decide fairly the merits of the claim.  The new evidence 
merely reiterates that the veteran has current right leg 
pain.  The evidence does not show that the veteran's right 
leg disorder increased in severity during his service.

In sum, the newly received evidence either duplicates 
evidence already of record or documents post service 
accidents and treatment.  There is no new evidence tending to 
show that the veteran's right leg disorder was aggravated by 
his period of active service.  As no new and material 
evidence has been received, the veteran's right leg claim has 
not been reopened. 

II.  Non service connected pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate Diagnostic 
Code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  In 
determining the combined figure, non-service connected 
disabilities are evaluated under the criteria as service 
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations are to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  Functional impairment due to pain 
and weakness is taken into account when musculoskeletal 
disabilities are evaluated.  38 C.F.R. § 4.40.

The nonservice connected disabilities which were considered 
by the RO are history of right tibia fracture, post-traumatic 
stress disorder (PTSD), lung disorder and degenerative joint 
disease of the lumbar spine.  The RO has evaluated the 
veteran's history of a right tibia fracture at 10 percent 
disabling and the degenerative joint disease of the lumbar 
spine at 40 percent disabling.  The RO has evaluated the 
veteran's PTSD and lung disorder each as non-compensable.  
The veteran thus has a combined 50 percent rating.  The 
relevant findings with respect to each disability are 
summarized below.


a.  History of Right Tibia Fracture

This disorder was rated under Diagnostic Code 5262.  This 
code, which relates to impairment of the tibia and fibula, 
provides that a 10 percent evaluation is warranted where 
there is slight knee or ankle disability.  Moderate knee or 
ankle disability warrants a 20 percent rating.

The medical evidence does not support a rating in excess of 
10 percent for the veteran's impairment of the tibia.  As 
noted above, the most recent VA examination diagnosed the 
veteran with a well healed tibia fracture without evidence of 
residual problem.  X-rays taken in conjunction with the 
examination confirmed this finding.  Further, the examiner 
noted no swelling, deformity or other impairment.  Moreover, 
the veteran's private physician noted in April 1993 that the 
veteran had a "slight weakness of the right quadriceps as 
compared to the left."  The physician also noted mild 
hypothesia to pinprick on the right.  Finally, the findings 
of the electrodiagnostic studies were that of right L4 
radiculopathy-relatively mild in electoneurophysciologic 
testing terms.  

The picture then, created by private and VA examiners is one 
of, at the very worse, mild impairment and slight weakness.  
As this type of impairment falls squarely within the 10 
percent disability evaluation under Diagnostic Code 5262, 
this rating continues.

b.  PTSD

The veteran's PTSD is rated under 38 C.F.R. § Part 4, 
Diagnostic Code 9411.  Under the version of this Code in 
effect at the time of the veteran's claim, a noncompensable 
evaluation is warranted where there are neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability.  A 10 
percent rating is warranted when less than criteria for the 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating for PTSD is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Diagnostic Code 
9411 (1996).

The Board takes note of the fact that certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for mental 
disorders changed during the course of the veteran's appeal.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  Under the circumstances, the veteran's increased 
rating claim must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claim was filed.

Under the new criteria, a zero percent rating is warranted 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or where the symptoms 
are controlled by continuous medication.  Diagnostic Code 
9411 (1998). 

The veteran underwent a VA psychiatric examination in October 
1991.  The veteran reported that he was subject to several 
stressors while in service, specifically identifying the 
remains of a friend who had been shot and also hearing of a 
friend who was shot in the head.  He reported that since 
leaving Vietnam he has often awakened in a sweat and that he 
has felt detached from people.  He reported that he was in 
prison twice, once for attempted murder and once for 
"fighting".  He reported that he didn't like crowds and had 
no interests or hobbies.  The examiner noted that the 
veteran's claims file suggested he had problems with alcohol 
abuse and rage control.  The veteran was alert, oriented and 
cooperative.  He was wearing a shirt, pants and hat.  Motor 
was unremarkable and affect was full.  Mood was neutral and 
there was no evidence of psychotic symptoms.  There was no 
evidence of suicidal or homicidal ideation.  Cognition was 
grossly intact and speech was goal directed.  The examiner 
diagnosed the veteran with alcohol abuse/dependence in 
remission by the veteran's report.  The also noted that the 
veteran had possible PTSD, but that it was "difficult to 
suggest that [the veteran] fulfills criteria for 
posttraumatic stress disorder."  

The veteran also sought treatment for his PTSD at the State 
Street Clinic.  The counselors there found the veteran to be 
eligible for services as he manifested an overwhelming number 
of the stressors and symptoms of PTSD.  They noted that the 
veteran had shown a consistent pattern of substance abuse and 
demonstrated explosive bouts of rage.  The veteran was also 
said to experience intrusive and vivid thoughts that 
surrounded his Vietnam experience.  The counselor opined that 
these symptoms brought on bouts of depression that, in turn, 
led to alcohol abuse.  The veteran participated in the 
therapy, both group and individual, offered at the clinic.  
As a result of active participation in these groups, the 
counselor noted that the veteran experienced personal growth, 
his isolation diminished and he began to exhibit empathy for 
others.  The counselor also noted that the veteran's 
substance abuse had ceased.  Generally, then, the counselor 
expressed the belief that the veteran had benefited from the 
therapy and would continue to make progress if therapy 
continued.

There is also evidence here that the veteran was successfully 
employed from the time of his incarceration until sustaining 
a workplace injury in March 1992.  His private physician 
stated that the veteran was disabled due to his injury and 
did not note any psychological problems that hindered his 
workplace and social efficiency.

After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board believes that the 
record shows mild social and industrial impairment due to 
PTSD so as to warrant a 10 percent rating under the old 
rating criteria.  However, the criteria for a 10 percent 
rating is not met under the new criteria as occupational and 
social symptoms were not severe enough to affect occupational 
functioning.  Further, there is evidence that his social 
isolation can be treated successfully with therapy and there 
is no evidence that the veteran requires continuous 
medication to control his symptoms.  Under the old criteria, 
the Board is unable to find definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  Moreover, it has not bee 
demonstrated that the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Accordingly, a rating in excess of 10 percent is 
not warranted under the new criteria.

c. Back Disorder

The veteran's back disorder has been evaluated as 40 percent 
disabling under 38 C.F.R. Part 4, Diagnostic Code 5003-5293.  
Diagnostic Code 5293b provides that a 40 percent evaluation 
is warranted where the intervertebral disc syndrome is 
severe; recurring attacks, with intermittent relief.  A 
maximum rating of 60 percent is warranted where the syndrome 
is pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disk, little 
intermittent relief.

The medical records here consist of private and VA records.  
The VA records include outpatient records, records from 
several hospitalizations, and a VA examination report.  The 
hospitalizations in January 1975, May 1985 and August 1988 
show that the veteran experienced ongoing problems with his 
back.  In January 1975, he underwent a hemilaminectomy and 
discectomy.  In 1985 he was hospitalized for back pain after 
shoveling corn.  The veteran reported that he had experienced 
back pain 3 or 4 times a year since his laminectomy.  In 
August 1988 the veteran again reported back pain and was 
diagnosed with low back pain, status post-decompressive 
laminectomy on lumbar spine and sciatica on the right side.

Outpatient treatment notes from January and February 1975 and 
August 1985 throughout June 1996 also detail the veteran's 
treatment for low back pain.  The records from 1975 follow up 
on the veteran's hemilaminectomy and discectomy.  The more 
recent records show that the veteran complained of chronic 
back pain in February 1996.  X-rays were taken in August 1995 
and June 1996.  The two sets showed similar findings.  The 
veteran's thoracic spine showed slight hypertrophic change 
but was normal otherwise.  His lumbosacral spine showed 
hypertrophic changes of the mid lumbar spine with narrowed 
3rd and 4th lumbar interspace.

The veteran underwent a VA spine examination in August 1995.  
The veteran complained of back pain worse in the morning and 
hurting all day long.  The examiner found no postural 
abnormalities, no fixed deformities, and had normal and 
symmetric musculature of the back.  The veteran forward 
flexes to get fingertips within 5 centimeters of his toes, 
hyperextends to 20 degrees, left and right flexes to 40 
degrees and left and right lateral rotates to 60 degrees.  
Further, there was no objective evidence of pain on this 
motion.

However, the veteran's private medical records reflect a much 
more severe problem with the veteran's back.  The veteran 
sought medical treatment after a workplace accident in March 
1992.  Charles F. Smith, D.C. writes in March 1995 that the 
veteran has a permanent disability and physical impairment 
due to his lower back injury.  Dr. Smith opines, 'it 
continues to be my opinion, based on my observations and 
correlating all of the medical records...that the pre-existing 
degenerative and post surgical changes in the spine, and the 
extensive injuries cause by the crush injury three years ago, 
have combined to produce a developing spinal and foraminal 
stenosis."  He adds that walking, sitting and/or riding, 
lifting, bending and twisting activities will continue to 
produce significant signs and symptoms.  Moreover, the doctor 
notes "we continue to find objective signs of restrictive 
spinal mobility, muscle spasms, and radiculopathy affecting 
the lower extremities."

Clearly, the disability picture relating to the severity of 
the veteran's back disorder as shown by VA examination is in 
contrast to that shown by private medical care providers.  
However, resolving all reasonable doubt in the veteran's 
favor as to the proper rating to be assigned for rating the 
veteran's low back disorder, the Board finds that a rating of 
60 percent (the highest schedular rating available) is 
warranted.  

d.  Lung disorder secondary to herbicide exposure

The veteran has asserted that he has a lung disorder 
secondary to herbicide exposure in Vietnam.  However, there 
is no medical evidence of record showing complaint, treatment 
or diagnosis of any lung disorder suffered by the veteran.  
Specifically, the veteran has not submitted private or VA 
records showing treatment.  Therefore, an assignment of a 
noncompensable rating is deemed proper for this reported 
disorder.

Total Disability

Looking to the veteran's overall disability picture with the 
increase to 10 percent for PTSD and to a 60 percent for low 
back disability, the veteran's combined rating is now 70 
percent.  38 C.F.R. § 4.25. 

Further, while it appears that the veteran is employed for 
several hours at a time, private medical opinions suggest 
that the veteran is unable to work at strenuous activities 
and for no more than 4 hours at a time.  The Board notes that 
the report of VA examination does not paint such a severe 
disability picture.  However, noting that the veteran has now 
met the minimum schedular evaluation requirements under 38 
C.F.R. § 4.17, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's various 
disorders have resulted in a lifetime impairment which 
precludes him from securing and following substantially 
gainful employment.  



ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection a right 
leg disorder.  To this extent, the appeal is denied.

Entitlement to a permanent and total disability evaluation 
for non-service connected pension purposes is warranted.  To 
this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

